A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 8, 12-17 are canceled.  Claims 10-11 are withdrawn.    Claim 9 is currently not being considered because it does not read on the elected SEQ ID NO.  Claims 1-7, 18-20, 21-27, to beta-lactams, 6-aminopenicillanic acid, to SEQ ID NOS: 1-7, 17, are under consideration.

Priority:  This application is a 371 of PCT/EP2017/059010, filed April 13, 2017, which claims benefit of foreign applications EPO 16177069.8, filed June 30, 2016, and EPO 16165262.3, filed April 14, 2016.  Certified copies of the foreign priority documents have been received in the instant application on October 15, 2018, and are in the English language.

Objections and Rejections
Claim 1 is objected to because of the following informalities:  in claim 1, the third paragraph, there should be an “in” recited in the phrase “the second metabolite or precursor in the pathway leading to said secondary metabolite”.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a specific metabolite comprising expressing in a Penicillium chrysogenum a specific MbtH-like protein (SEQ ID NOS: 1, 3, 4, 6-7), as noted in examples 3-4, does not reasonably provide enablement for a method of producing any secondary metabolite or a precursor occurring in a pathway catalyzed by a non-ribosomal peptide synthetase comprising providing any eukaryotic host and contacting in any eukaryotic host comprising a non-ribosomal peptide synthetase comprising SEQ ID NO: 54, 55, or 56 with a MbtH-like protein comprising SEQ ID NO: 1, 3, 4, 6, or 7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.   
The claims are drawn to a method for producing a secondary metabolite catalyzed by a non-ribosomal peptide synthetase or a precursor occurring in the pathway leading to said 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.01(a).  The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  
Claim 1 has been amended to recite a method for producing a secondary metabolite catalyzed by a non-ribosomal peptide synthetase or a precursor occurring in the pathway leading to said secondary metabolite catalyzed by a non-ribosomal peptide synthetase, the method 
Claim 3 depends on claim 1 and recites wherein said secondary metabolite is beta-lactam.  Claim 4 is dependent on claim 3 and recites the beta-lactam is 6-aminopenicillanic acid.  
Claim 6 depends on claim 1 and recites said eukaryotic host is a multi copy strain.
Claim 7 depends on claim 1 and recite wherein the combination of the non-ribosomal peptide synthetase and the MbtH-like protein are selected from one or more of the sequence combinations recited in said claim.
Accordingly, the claims encompass a significantly large genus of eukaryotic hosts.  The genus of eukaryotic hosts comprises any eukaryotic host (mammal, animal) or cell (including mammalian, fungi, yeast, etc.) that is engineered to comprise the non-ribosomal peptide synthase having SEQ ID NO: 54, 55, or 56 and the MbtH-like protein having SEQ ID NO: 1, 3, 4, 6, or 7 to produce any secondary metabolite or precursor in a pathway catalyzed by a non-ribosomal peptide synthetase (claim 1).  Accordingly, the claim encompasses a significantly large genus of eukaryotic hosts comprising non-ribosomal peptide synthetases of eukaryotic origin and MbtH-like proteins that may or may not produce a secondary metabolite or a precursor when engineered into the eukaryotic host.

(B) The nature of the invention:  The nature of the invention is engineering eukaryotic hosts to comprise a non-ribosomal peptide synthetase of eukaryotic origin and an MbtH-like protein to produce a secondary metabolite or precursor.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of eukaryotic hosts comprising proteins and/or the nucleic acid molecules encoding the proteins, it is noted that although there is great promise in synthesizing drugs in a heterologous host, it is not always easy to achieve efficient production due to challenges such as unknown production pathways, poor gene expression in the heterologous host, or bottlenecks in an unbalanced biosynthesis pathway (Huttanus et al. p. 2).  Other challenges related to pathway identification include finding silent pathways and creating de novo pathways; drug production may only be activated under certain 
Instead of becoming a systemic study with well-defined principles and tools, metabolic engineering has strangely remained a collection of elegant demonstrations (Yadav et al. p. 234).  A major reason behind this particular turn of events is that many of the tools used for manipulating a host’s metabolism are not universally applicable and, in some cases, they are specific to only certain pathways or products (Yadav et al. p. 234).  This lack of transferability of a majority of tools and techniques between hosts, in turn, can be attributed to an incomplete understanding of the regulatory mechanisms in the cell (Yadav et al. p. 234). Mutating a single or multiple genes in the host’s genome could improve its current phenotype to a more desirable state; however, the scarcity of our knowledge on how individual nucleotides influence a host’s phenotypes prevents us from performing this mutations by rational design.  The less one knows about a pathway, its genes and how it is regulated in the cell, the greater is the uncertainty (Yadav et al. p. 239).  More often than not, one has to manipulate several genes simultaneously to observe a superior phenotype and this usually involves screening an overwhelming number of strains.  For example, identifying 4 genes out of a total of 1000 target genes that when manipulated exhibit superior performance over the native strain necessitates screening…roughly >4 x 1010 individual strains (Yadav et al. p. 239).  The repertoire of bio-derived products will grow and many new technologies that modulate and control cellular processes will emerge; however, analytical techniques will continue to remain the rate-limiting step in strain engineering…(Yadav et al. p. 240).
The nature of the invention is such that non-ribosomal peptide synthetases and/or MbtH-like proteins expressed in any heterologous eukaryotic host may or may not retain biological or 
Given that the genus of any eukaryotic host or eukaryotic host cell including any animal, mammal, fungi, yeast, mold, mammalian cell, etc. expressing or comprising native proteins and further comprising the non-ribosomal peptide synthase having SEQ ID NO: 54, 55, or 56 and the MbtH-like protein having SEQ ID NO: 1, 3, 4, 6, or 7 and that it is highly unpredictable which protein(s) or possible combinations with other proteins/enzymes when introduced into a heterologous host would be functionally compatible to produce a secondary metabolite or a precursor with any other biological activities already present in the host (cell), it would require an undue burden of experimentation for a skilled artisan to determine exactly which eukaryotic host or cell will successfully express the non-ribosomal peptide synthetase of eukaryotic origin and the MbtH-like protein and will facilitate production of a secondary metabolite or precursor and would be functionally compatible with biological pathway enzymes and proteins already present in any eukaryotic host that is to be engineered.  The predictability as to which engineered eukaryotic host comprising which combination of non-ribosomal synthetases and MbtH-like proteins and variants thereof, will have which type of functionality and/or productivity is zero.
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.”  See MPEP § 2164.03.
Penicillium chrysogenum strains.  However, the mutations and/or homologues encompassed by the claims can comprise deletion(s), insertions and/or substitutions with any other known amino acid (claim 7).  Further, it is unclear whether homologous refers to sequence identity, activity, and/or functionality, and there is no guidance in the specification regarding which 10% may vary from the recited SEQ ID NO. and correlate or interact with the non-ribosomal peptide synthetase of eukaryotic origin in any eukaryotic host or cell that that may or may not produce any secondary metabolite or a precursor occurring in the pathway catalyzed by the non-ribosomal peptide synthetase.
Further, the specification discloses a single representative species of the genus of eukaryotic host cells comprising a non-ribosomal peptide synthetase of eukaryotic origin and MbtH-like proteins (SEQ ID NO: 1, 3, 4, 6-7), i.e. Penicillium chrysogenum strains.  However, it was disclosed that even among Penicillium chrysogenum, different strains produce metabolites at different rates (example 4), including at >10% decreased productivity (see Table 1).  The specification does not disclose any other eukaryotic hosts or fungal cells engineered to comprise the MbtH-like protein and the non-ribosomal peptide synthetase of eukaryotic origin, where the proteins are successfully expressed in the heterologous host, and able to facilitate production of a secondary metabolite or precursor and would be functionally compatible with biological pathway enzymes and proteins already present in the heterologous eukaryotic host that is to be engineered.  Thus, searching for and/or selecting an appropriate eukaryotic host comprising 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Reply:  In view of Applicants’ amendments/remarks, the 35. U.S.C. 112(a), written description, rejection has been withdrawn.  However, claims 1, 3-4, 6-7 remain unpatentable 35 U.S.C. 112(a), scope of enablement, for the reasons noted above and herein.
Applicants disagree that the scope of the genus of eukaryotic host cells is too broad.  Applicants assert that the examples used two strains of Penicillium chrysogenum as the eukaryotic host cell.  See Applicants’ remarks p. 11-12.
Applicants’ remarks are not persuasive.  The claims are far broader than then examples and/or enablement provided by the disclosure.  As also acknowledged by Applicants, the specification discloses a single representative species of the genus of eukaryotic host cells comprising a non-ribosomal peptide synthetase of eukaryotic origin and MbtH-like proteins (SEQ ID NO: 1, 3, 4, 6-7), i.e. Penicillium chrysogenum strains.  However, as noted in the 112(a) rejection above, the claim (i.e. claim 1) encompasses a significantly large genus of eukaryotic hosts comprising non-ribosomal peptide synthetases of eukaryotic origin and MbtH-like proteins that may or may not produce a secondary metabolite or a precursor when engineered into the eukaryotic host.  The claimed invention encompasses any eukaryotic host or eukaryotic host cell (including any mammal, animal, fungus, mammalian cell, fungal cell, yeast, etc.) engineered to comprise the non-ribosomal peptide synthetase of eukaryotic origin and the MbtH-like protein, in combination with other biological pathway enzymes and proteins already present in the eukaryotic host, to produce a secondary metabolite or precursor in a pathway catalyzed by the non-ribosomal peptide synthetase.  
It is noted that although there is great promise in synthesizing drugs in a heterologous host, it is not always easy to achieve efficient production due to challenges such as unknown de novo pathways; drug production may only be activated under certain conditions which are poorly understood or difficult to replicate in a laboratory setting (Huttanus et al. p. 2, 4).
Further, as previously noted and acknowledged by Applicants, it is disclosed that even among Penicillium chrysogenum, different strains produce metabolites at different rates (example 4), including at >10% decreased productivity (see Table 1).
Applicants assert that the claims do not recite the rate of production of the metabolites or that the rate is increase; instead, one purpose of example 4 is to demonstrate that the claimed process occurs with the combination of five different MbtH-like protein tested, the three non-ribosomal peptide synthetases tested and the two strains of eukaryotic host cells and therefore supports enablement of the claims, the remarks are not persuasive.
Applicants’ remarks are not persuasive.  In this instance, example 4 actually demonstrates what is acknowledged in the art regarding the unpredictability of heterologous hosts to express proteins and synthesize drugs.  The strains demonstrated in the example are both derived from the same source, i.e. Penicillium chrysogenum, and already have unpredictable rates of productivity, including decreased productivity.  Therefore, given that the genus of any eukaryotic host includes any animal, mammal, fungi, yeast, mold, mammalian cell, etc. and the high level of unpredictability of engineering heterologous hosts to express proteins and synthesize drugs, as acknowledged by the state of the art (Huttanus et al., Yadav et al.), undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 23, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 25 recite sequences that are at least 90% homologous thereto.  It is unclear whether homologous refers to sequence identity, activity, and/or functionality, etc.  Further clarification is requested.  
Claim 23, the last line, recites the MbtH-like protein has the amino acid code of SEQ ID NO: 17.  It is unclear what is meant by the “amino acid code” of SEQ ID NO: 17, i.e. whether the MbtH-like protein has the amino acid sequence of SEQ ID NO: 17.  Further clarification is requested.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 18-19, 20-22, 23-26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Culler et al. (US 20180237847; previously cited) in view of Baltz (2011 J Ind Microbiol Biotechnol 38:  1747-1760; previously cited), KR 20150061238 (KR ‘238) (a translated copy of the KR ‘238 document has been provided and is cited herein for the 103 rejection), Gidijala et al. (2010 Biotechnology and Genetic Engineering Reviews 27:  1-32), and Van den Berg (2008 Nature Biotechnology 26(10):  1161-1168).  
Culler et al. disclose systems and methods for the synthesis of secondary metabolites, including beta-lactam (paragraph 0015), the method comprising bringing together or co-culturing at least two extracts from at least two different cells, where the extracts comprise at least one extract from a bacterial cell and at least one extract from a fungal cell (paragraph 0005), where exemplary co-cultures include combinations of filamentous bacteria and fungi, including Streptomyces fradiae – Penicillium chrysogenum, Streptomyces-Aspergillus (paragraphs 0007, 0239-0240, p. 34 claim 9).  It is also disclosed that the cells from which the different cell extracts are obtained are “strain engineered” cells (a cell modified by genetic engineering tools…)…where strain engineering comprises expressing or expressing MbtH-like proteins for stimulating adenylation reactions (at least paragraph 0042).  In alternative embodiments, natural product (NP) gene clusters are used…these can be found in bacteria (e.g. Streptomyces), fungus (e.g. Aspergillus)…for example, an Actinomycetes can be used as a host, or as the source of a cytoplasmic extract, for a secondary metabolite gene cluster, or for the heterologous expression Aspergillus which can encode an impressive number of natural product clusters can be used, e.g., as heterologous expression hosts or as the source of a cytoplasmic extract (at least paragraph 0189).  In alternative embodiments, native or heterologous gene clusters are expressed or overexpressed; where MbtH-like proteins are expressed or overexpressed; MbtH-like proteins particularly in tight binding to non-ribosomal peptide synthetases (NRPS) proteins containing adenylation (A) domains where they stimulate adenylation reactions; expression of MbtH-like proteins may be important for a number of applications, including optimal production of native and genetically engineered secondary metabolites produced by mechanisms that employ NRPS enzymes (at least paragraphs 0223-0224).  Culler et al. do not explicitly teach a NRPS comprising the polypeptide of instant SEQ ID NO: 54, 55, or 56 and/or an MbtH-like protein comprising the polypeptide of instant SEQ ID NO: 1, 3, 4, 6 or 7.
Baltz discloses expression of MbtH-like proteins is important for a number of applications, including optimal production of native and genetically engineered secondary metabolites produced by mechanisms that employ NRPS enzymes, where it is disclosed MbtH-like proteins participate in binding to NRPS proteins containing adenylation (A) domains where they stimulate adenylation reactions (p. 1747).  Baltz discloses the prevalence of MbtH-like proteins in actinomycetes (p. 1748).  It is disclosed that functional MbtH-like proteins should comprise the signature sequence represented by NXEXQXSXWP-X5-PXGW-X13-L-X7-WTDXRP (which appears to be the amino acid sequence depicted in instant SEQ ID NO: 17, see at least paragraph 0019 of the instant application publication) (Baltz p. 1754).

It is known that beta-lactam antibiotics (e.g. penicillins, cephalosporins) are of major clinical importance and contribute to over 40% of the total antibiotic market (Gidijala et al. p. 1).  These compounds are produced as secondary metabolites by certain actinomycetes and filamentous fungi (e.g. Penicillium, Aspergillus); the industrial producer of penicillin is the fungus Penicillium chrysogenum; the enzymes of the penicillin biosynthetic pathway are well 
Van den Berg et al. disclose the genome of the filamentous Penicillium chrysogenum.  Van den Berg et al. disclose that P. chrysogenum comprises genes encoding at least 10 NRPSs, including the well-known penicillin cluster, NRPS genes pcbAB (p. 1163).  It is disclosed in the specification that instant SEQ ID NOS: 54, 55, 56 are P. chrysogenum NRPS proteins, where SEQ ID NO: 54 is the NRPS pcbAB (application publication paragraph 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at a method for producing a secondary metabolite, such as beta-lactam antibiotic, catalyzed by a non-ribosomal peptide synthetase or a precursor occurring in the pathway leading to said secondary metabolite catalyzed by a non-ribosomal peptide synthetase, the method comprising providing a Penicillium chrysogenum host cell comprising NRPS proteins, where the P. chrysogenum host cell is transformed to express an MbtH-like protein that contacts the NRPS(s) in the P. chrysogenum host cell to produce the secondary metabolite, where the NRPS(s) would be naturally present in the P. chrysogenum and thereby comprise SEQ ID NO: 54, 55 or 56, and the MbtH-like protein is a known MbtH-like protein recognized in the art for incorporation in fungi, including at least instant SEQ ID NO: 1 (instant claims 1-7, 18-19, 20-22, 23-26, 27).  The motivation to do so is Penicillium chrysogenum, is used to produce antibiotics, including beta-lactam.  It is disclosed that the cells from which the different cell extracts are obtained can be engineered to express or overexpress heterologous MbtH-like proteins which bind to NRPS proteins to simulate adenylation reactions (Culler et al.).  Therefore, Culler et al. reasonably disclose engineering filamentous fungi, including P. chrysogenum, to express MbtH-like proteins.  While Culler et al. do not explicitly teach the presence of specific non-ribosomal peptide synthetases and MbtH-like proteins, it would have been obvious to arrive at the recited combination of a P. chrysogenum transformed with a MbtH-like protein comprising instant SEQ ID NO: 1 in a method for producing a secondary metabolite catalyzed by a non-ribosomal peptide synthetase in the P. chrysogenum.  The motivation to arrive at P. chrysogenum as a host cell (which would naturally comprise the NRPS proteins comprising instant SEQ ID NO: 54, 55, 56) is provided by at least Gidijala et al. and Van den Berg et al., which disclose beta-lactam antibiotics are of clinical importance and are produced by actinomycetes and filamentous fungi comprising NRPS enzymes, where P. chrysogenum is the industrial producer.  Baltz discloses the importance of MbtH-like proteins in optimal production of native and genetically engineered secondary metabolites produced by NRPS enzymes, where they participate in binding to NRPS enzymes containing adenylation (A) domains and stimulate adenylation reactions.  It is disclosed that MbtH-like proteins are prevalent in Actinobacteria and functional MbtH-like proteins should comprise the signature sequence represented by NXEXQXSXWP-X5-PXGW-X13-L-X7-WTDXRP (Baltz).  KR ‘238 discloses introducing and P. chrysogenum host cell to express an MbtH-like protein that contacts the NRPS(s) in the P. chrysogenum host cell to produce the secondary metabolite, where the NRPS(s) would be naturally present in the P. chrysogenum and thereby comprise SEQ ID NO: 54, 55 or 56, and the MbtH-like protein is a known MbtH-like protein recognized in the art for incorporation in fungi, such as SEQ ID NO: 19 of KR ‘238 (which is instant SEQ ID NO: 1) (instant claims 1-5, 7, 18-26), prior to obtaining the filamentous fungal cell extracts for co-cultivation in a method of producing a secondary metabolite, such as beta-lactam antibiotic, because it was disclosed that heterologous expression of MbtH-like proteins increases microbial production of native and genetically engineered secondary metabolites produced by mechanisms that employ NRPS enzymes.  One of ordinary skill would have a reasonable expectation of success because a high degree of similarity exists between NRPS enzymes producing antibiotics of filamentous bacteria and fungi; therefore, one of ordinary skill would have a reasonable expectation of success that Actinobacteria MbtH-like proteins can be introduced and/or overexpressed in industrially useful fungi, such as another filamentous host cell P. chrysogenum, to increase productivity and bind NRPS enzymes and stimulate adenylation.
Regarding instant claim 4, Gidijala et al. disclose synthesis of beta-lactam antibiotics, including 6-aminopenicillanic acid (at least p. 4, 19).
P. chrysogenum industrial strains having multi copy genes (at least p. 15) and Van den Berg et al. also disclose industrial high producing strains (at least p. 1165); therefore, it would have been obvious to arrive at a multi copy strain.

Reply:  In view of Applicants’ amendments/remarks, the previous 103 rejection has been withdrawn.  However, the claims remain unpatentable under 103 over newly cited references for the reasons noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656